Citation Nr: 0517835	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a left foot injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to 
February 2002.

The instant appeal arose from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Cleveland, Ohio, which granted an increased rating, 
to 10 percent, for the left foot, post-osteotomy.  During the 
course of the appeal, the veteran was granted a temporary 
total rating for this disability from July 9, 2003, to August 
31, 2003.  The veteran testified before the undersigned 
Veterans Law Judge sitting in Cleveland, Ohio, in March 2005.

The appellant, in an April 2005 statement, requested a 
temporary total rating.  This statement can also be construed 
as a claim for individual unemployability (TDIU).  The Board 
notes that to the extent that the veteran is requesting an 
extension of a temporary total rating beyond August 31, 2003, 
the time to file a notice of disagreement with the July 2003 
decision which set the parameters of that temporary total 
rating has expired.  Since these issues have not been 
developed by the RO, they are referred to the RO for 
appropriate action.  These issues are inextricably 
intertwined with the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service-connected post-operative residuals of a 
left foot injury are currently evaluated as 10 percent 
disabling under Diagnostic Code 8723-5284.  

Recently, the veteran submitted an April 2005 written 
statement from a VA physician in the Podiatry, 
Medical/Surgical Service, who opined that "[d]uring this 
period from the date of his surgery [on July 9, 2003], [the 
veteran] was unable to perform any normal activities which 
included any employment activities."  The physician added 
that the veteran's "current prognosis is poor as far as 
complete resolution of his left foot pain and this would 
greatly affect his chances for reasonable working 
capability."  Thus, the RO should consider whether an 
extraschedular evaluation is warranted for the veteran's 
residuals of a left foot injury.

The VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 2002).  In this regard, the Board notes that 
the most recent VA treatment records associated with the 
claims folder are dated in August 2003; however, the April 
2005 statement from the VA podiatrist indicated that the 
veteran was currently receiving treatment at the Chalmers P. 
Wylie VA Outpatient Clinic in Columbus, Ohio.  Accordingly, 
these recent VA treatment records should be associated with 
the claims folder.

In addition, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, the VA attempted to schedule 
the veteran for a VA examination in September 2003 and sent 
him a letter advising him of his upcoming examination to his 
last known address; however, he failed to report.  Recent 
records indicate that the veteran may be homeless.  

To afford the veteran every opportunity to substantiate his 
claim, the Board will request that the necessary examinations 
be re-scheduled. However, the Board points out to the veteran 
that a regulation provides that, when entitlement to a 
benefit cannot be established without a current VA 
examination, and a claimant without good cause fails to 
report for such examination, an increased rating claim shall 
be denied.  See 38 C.F.R. § 3.655(a),(b) (2004).  The veteran 
is reminded of his obligation to keep VA apprised of his 
current mailing address.

For these reasons, the RO should make an additional effort to 
schedule the veteran for orthopedic and neurologic 
examinations to assess the current severity of his service-
connected left foot disorder.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  VA treatment records developed by the 
Chalmers P. Wylie VA Outpatient Clinic in 
Columbus, Ohio, and any other VA medical 
facility since August 2003 should be 
associated with the claims folder.

2.  Thereafter, the RO should schedule VA 
orthopedic, neurological, and skin 
examinations of the veteran to determine 
the current severity of his service-
connected left foot disorder.  The 
examiner(s) must be provided the 
veteran's claims folder for review in 
connection with the requested 
examinations.  All indicated testing 
should be conducted, including nerve 
conduction studies, EMGs, and current 
MRIs and X-rays of the left foot.  The 
orthopedic examiner(s) should describe 
all orthopedic manifestations of the left 
foot injury.  The examiner should conduct 
range of motion studies on the left foot.  
The examiner(s) should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner(s) should render an opinion, 
based upon best medical judgment, as to 
the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner(s) should 
indicate whether the overall disability 
picture, in terms of limited motion, and 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with a (1) moderate, (2) 
moderately severe, or (3) severe foot 
injury.  The neurological examiner should 
identify any nerves affected by the 
veteran's left foot disorder and describe 
all neurological manifestations of the 
service-connected disorder.  Finally, the 
skin examiner should identify and 
describe any dermatological 
manifestations of the left foot injury, 
including whether there are any tender, 
painful scars.  The examiner(s) should 
express an opinion as to the impact of 
the veteran's service-connected left foot 
disability on his employability.  A 
complete rationale for all opinions 
expressed must be provided. 

3.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for the service-connected left 
foot disorder, to include consideration 
of whether an extraschedular evaluation 
is warranted under 38 C.F.R. § 3.321.  
The RO should also adjudicate the issue 
of entitlement to TDIU.  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate time should be 
allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




